Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered.  However, new prior art, herein below, is cited by Examiner in response to Applicant’s amendments.  Furthermore, indefinite language present in the claims has been identified and requires correction without broadening the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, and 5-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "proximate" in claim(s) 1, 5, and 7 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not It is not clear to one of ordinary skill in the art exactly how close the imaging device needs to be to the area.
The term "substantial entirety" in claim 7 is a relative term which renders the claim indefinite.  The term "substantial entirety" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to one of ordinary skill in the art exactly how much of the area needs to be imaged.
Claim(s) 3, 6, and 8-12 depend upon an indefinite claim and thereby inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cook et al., US 2015/0359200 A1 (hereinafter referred to as “Cook”).

Regarding claim 5, Cook discloses a livestock development gauging system, comprising: a pen defining a livestock containment area (see Cook Fig. 1, and paras. 0024 and 0036, where the livestock is penned in an enclosure); an imaging device suspended proximate to the livestock containment area and configured to generate images of livestock in the livestock containment area (see Cook Fig. 1, and paras. 0024-0026, where multiple cameras are mounted on the ceiling); and a processing system configured to determine a livestock health measurement of the livestock based on an analysis of the images of the livestock (see Cook Fig. 1, and paras. 0010-0012, 0022, and 0032, where the image data is used to determine health and behavior states individually for each of the livestock), wherein the imaging device is provided as multiple imaging devices arranged to cooperatively image a substantial entirety of the livestock containment area and at least a portion of the multiple imaging devices generate the images of the livestock along non-vertical points-of-view (POVs) (see Cook Fig. 1, and paras. 0024-0026, where multiple cameras are mounted on the ceiling).

Regarding claim 7, Cook discloses a livestock development gauging system, comprising: a pen defining a livestock containment area (see Cook Fig. 1, and paras. 0024 and 0036, where the livestock is penned in an enclosure); an imaging device suspended proximate to the livestock containment area and configured to generate images of livestock in the livestock containment area (see Cook Fig. 1, and paras. 0024-0026, where multiple cameras are mounted on the ceiling); and a processing system configured to determine a livestock health measurement of the livestock based on an analysis of the images of the livestock, wherein the processing system is configured to execute a method comprising: generating the images of the livestock; and determining the livestock health measurement for each individual of each species of the livestock by analyzing the images of the livestock (see Cook Fig. 1, and paras. 0010-0012, 0022, and 0032, where the image data is used to determine health and behavior states individually for each of the livestock).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663